Citation Nr: 1010459	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-28 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for residuals of cold 
injuries of the hands, feet and legs. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
impotence.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
numbness of the neck, shoulders, arms and hands.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchitis. 

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cataracts. 

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of chemical contamination.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease. 

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder. 

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
enlarged prostate.

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
esophageal reflux disease. 

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran (appellant) served on active duty from August 
1953 to August 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2005, the RO denied service connection for a 
psychiatric disorder, impotence, numbness of the neck, 
shoulders, arms and hands, bronchitis, cataracts, residuals 
of chemical contamination, coronary artery disease, a low 
back disorder, an enlarged prostate, esophageal reflux 
disease, and hypertension.  The Veteran was informed of those 
determinations that same month.  The Veteran submitted a 
notice of disagreement to the rating action in October 2005; 
however in February 2006, he informed the RO that it should 
remove his notice of disagreement dated in October 2005.  He 
requested that the RO discontinue the appeal process.  That 
decision became final.  He has submitted a claim for service 
connection for those issues in August 2007, and this appeal 
ensued after the RO found that no new and material evidence 
had been received.  Thus the issues before the Board as to 
those disorders are correctly noted on the first page of this 
decision.  

In January 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for a psychiatric disorder, impotence, numbness of 
the neck, shoulders, arms and hands, bronchitis, cataracts, 
residuals of chemical contamination, coronary artery disease, 
a low back disorder, an enlarged prostate, esophageal reflux 
disease, and hypertension as well as entitlement to service 
connection for cold injury residuals are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran has PTSD, which manifested as a result of his 
active military service.  


CONCLUSION OF LAW

The criteria for service connection for a PTSD have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, as to the claim for service connection for PTSD, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

PTSD

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  If the claimed stressor is related to 
combat, service department evidence that the Veteran engaged 
in combat or that the Veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran is claiming service connection for PTSD.  The 
Veteran states there were several in-service stressors.  He 
reports that he served in Korea in 1954 for nine months with 
the 25th Division, 14th Regiment, 3rd A Battalion near the DMZ.  
He stated that being stationed there was traumatic in that he 
witnessed the deaths of three soldiers in a vehicle accident, 
was exposed to artillery fire, firefights, and suffered 
exposure to cold weather, rain and snow.  He has reported 
that the conditions were stressful since the water and land 
were contaminated.  He reports that being on guard duty was 
stressful.  He states that as a messenger, he carried 
classified information and had to go into bunkers and 
trenches to deliver information.  He reports that his unit 
was fired upon and that he fired his weapon a few times.   He 
indicates that there was no mess hall, no PX, no hospital and 
that it was difficult to sleep.  He reports that snipers were 
firing across the DMZ and soldiers were killed.  

The RO has found that the information provided by the Veteran 
was not sufficient to allow verification.  In a July 2007 
memorandum, the JSRRC coordinator reported that the 
information provided by the Veteran was insufficient to send 
to the JSRRC.  The Veteran's service personnel records are 
not available, having been lost in a fire at NPRC.  As such, 
VA has a heightened duty to consider the applicability of the 
benefit of the doubt, to assist the Veteran in developing the 
claim, and to evaluate and discuss the evidence favorable to 
the Veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Veteran's DD Form 214 shows that he served from 
August 1953 to August 1955 and that he had one year, four 
months and 17 days of foreign service.  It also shows that he 
received the Korean Service Medal and that his MOS was field 
communications crewman.  

Specific evidence that a Veteran personally participated with 
his unit  at the time of an attack is not required to verify 
that  attack as a PTSD stressor, as corroboration of every 
detail,  including the Veteran's personal participation 
defines  'corroboration' far too narrowly.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  Here the service records 
are unavailable.  However the record shows that he did serve 
in Korea in the DMZ during the time when the War was ongoing.  
The Veteran has offered very credible evidence regarding his 
stressors in his testimony before the Board regarding his 
service in Korea.  (See, hearing transcript).  Based on a 
review of the record in its totality, and considering that 
his service records are unavailable, the Board finds that the 
evidence supports a finding that he experienced the stressors 
he has consistently discussed during his service in Korea.  
In this regard it is determined that he served when the War 
was ongoing, and that he was a field communications crewman.  
His stressors are therefore found to be verified and 
conceded.  However, for the Veteran to prevail the evidence 
must show a diagnosis of PTSD related to that stressor.   

In an October 2006 letter, a private psychiatrist reported 
that she saw the Veteran in August 2006.  It was noted that 
the Veteran served in Korea and was stationed with the 25th 
Infantry in the DMZ for nine months.  It was reported that he 
served in communication and his job was to transport 
classified information.  It was noted that he was under 
threat of Court Martial if he lost any of the information.  
It was stated that the Veteran's time in Korea was extremely 
traumatic for him.  The examiner stated that the Veteran 
particularly remembers being cold and wet all the time and 
not being able to get warm and dry.  The Veteran recalled 
living in soil and water all the time he was in Korea and 
spent much of the time in foxholes and trenches.  He reported 
the unsanitary condition of the water, and rats jumping on 
him in the bunker. The Veteran stated that he had to drive a 
Jeep in high water without headlights when carrying 
classified documents and that he participated in a lot of 
artillery fire and skirmishes.  The examiner diagnosed PTSD, 
chronic and severe.  She stated that the Veteran has had 
social and psychological disability throughout his life due 
to his service in the military in the DMZ during the Korean 
Conflict.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or in whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that service connection for PTSD is 
warranted.  The Board has accepted the Veteran's stressors as 
being verified based on the evidence of record and his 
credible testimony, and given the fact that his service 
records have been destroyed.  Further, the evidence 
demonstrates that the Veteran has a diagnosis of PTSD based 
on the verified stressors of serving in the DMZ in Korea from 
a private psychiatrist.  There is no medical evidence in the 
record that contradicts this.  

As such, the Board finds that given the benefit of the doubt, 
the evidence is at least in equipoise and service connection 
for PTSD is granted.   


ORDER

Service connection for PTSD is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

During the Veteran's hearing before the undersigned in 
January 2010, he stated that about a month prior, he 
underwent tests at the VA for his hands and feet.  This 
evidence is not in his claims file.  VA is required to make 
reasonable efforts to help a Veteran obtain records relevant 
to his claim, whether or not the records are in Federal 
custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2009).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Thus a remand is necessary to request 
this record.  

Additionally, the Veteran's DD Form 214 shows that he served 
in Korea.  He claims cold injury while stationed there.  He 
was seen in October 2006 by VA.  The impression was cold 
injury; however a physical examination was not conducted.  VA 
has a duty to obtain a medical examination if the evidence 
establishes: (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim. See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran should be 
examined by VA to determine the nature and etiology of his 
cold injury complaints.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a Veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  Moreover, the Court in 
Hupp v. Nicholson, 21 Vet. App. 342 (2007), stated that the 
Kent decision required VA to "look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Citing Kent at 20 Vet. App. at 10.  The 
Hupp Court then stated that "Kent requires VA to look beyond 
the four corners of a claimant's application, and provide 
notice identifying the reasons for the prior denial and the 
evidence missing that prevented VA from awarding the benefit 
sought." Hupp at 352.

In this case, the Veteran received notice dated in September 
2007 informing him that his prior claims for service 
connection for a psychiatric disorder, impotence, numbness of 
the neck, shoulders, arms and hands, bronchitis, cataracts, 
residuals of chemical contamination, coronary artery disease, 
a low back disorder, an enlarged prostate, esophageal reflux 
disease, and hypertension had been decided in prior, final 
decisions and that in order to reopen the claims, he must 
submit new and material evidence.  He was further informed 
what new and material evidence was, however, he was not 
informed specifically why his earlier applications were 
denied.  For the reasons stated above, the Board finds that 
the Veteran is entitled to receive more specific notice 
regarding his claims to reopen.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  Provide the Veteran with notice in 
accordance with Kent v. Nicholson, 
including notice that describes what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for service connection for a psychiatric 
disorder, impotence, numbness of the 
neck, shoulders, arms and hands, 
bronchitis, cataracts, residuals of 
chemical contamination, coronary artery 
disease, a low back disorder, an enlarged 
prostate, esophageal reflux disease, and 
hypertension that were not found in the 
previous denials.  Allow the Veteran the 
appropriate time for a response.  

2.  Contact the appropriate VA medical 
facility and attempt to obtain a copy of 
examination/tests that the Veteran 
reported he had for cold weather injuries 
in December 2009.  All efforts to obtain 
the evidence should be fully documented 
and if these unavailable, the RO should 
so state.   

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology any currently diagnosed cold 
injury residuals affecting the hands, 
feet and legs.  The Veteran's claims file 
and a copy of this remand should be made 
available to the examiner for review.  
All necessary studies and tests must be 
conducted.  The VA examiner is directed 
accept the Veteran's statements regarding 
exposure to cold weather while stationed 
in Korea in service.  

The examination report should: 

(a)  Identify all currently diagnosed 
cold injury disabilities.  

(b)  Identify the approximate date of 
onset for any chronic acquired disability 
identified including whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any cold 
injury identified was  incurred in or 
aggravated by active  military service.  
Complete rationale must be provided.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and any other development deemed 
necessary, readjudicate the Veteran's 
claims.  If any of the claims are denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


